Citation Nr: 0842649	
Decision Date: 12/11/08    Archive Date: 12/17/08

DOCKET NO.  06-08 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to a disability rating greater than 50 percent 
for post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and his daughter


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel


INTRODUCTION

The veteran had active service from April 1970 to December 
1971, including combat service in Vietnam.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas which denied the benefits sought.  A 
videoconference Board hearing was held before the undersigned 
Acting Veterans Law Judge in October 2008.


FINDING OF FACT

Without good cause, the veteran failed to report for a VA 
examination scheduled for the purpose of determining the 
current nature and severity of his service-connected PTSD.  


CONCLUSION OF LAW

The veteran's failure to report for VA examination deemed 
necessary to determine the current nature and severity of his 
service-connected PTSD means that this claim must be denied 
as a matter of law.  38 C.F.R. § 3.655 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

In enacting the Veterans Claims Assistance Act of 2000 
(VCAA), Congress noted the importance of balancing the duty 
to assist with "the futility of requiring VA to develop 
claims where there is no reasonable possibility that the 
assistance would substantiate the claim."  Mason v. Principi, 
16 Vet.App. 129, 132 (2002) (quoting 146 CONG. REC. S9212 
(daily ed. Sept. 25, 2000) (statement of Sen. Rockefeller)).  
When the law and not the evidence is dispositive of the 
claim, as in this case, the VCAA is not applicable.  See 
Mason, 16 Vet.App. at 132; Smith (Claudus) v. Gober, 14 
Vet.App. 227 (2000), aff'd, 28 F.3d 1384 (Fed. Cir. 2002).

The United States Court of Appeals for Veterans Claims 
(Veterans Court) has held that "[t]he duty to assist is not 
always a one-way street."  Wood v. Derwinski, 1 Vet. App. 
190, 193 (1991).  Where entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
the veteran fails to report for an examination scheduled in 
conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  When the 
examination was scheduled in conjunction with any other 
original claim, a reopened claim for a benefit that was 
previously disallowed, or a claim for increase, the claim 
shall be denied.  38 C.F.R. §§ 3.655(a)-(b) (2008).  

The veteran contends that his service-connected PTSD is more 
disabling than currently evaluated.  

The veteran has failed to report for VA examination in August 
2006 and has not shown good cause for his failure to report 
for this examination.  A letter from the RO dated in July 
2006, as well as the November 2006 supplemental statement of 
the case (SSOC), informed him that failure to report for a 
scheduled VA examination may have adverse consequences, 
including the possible denial of his claim.  The July 2006 
letter from the RO also afforded the veteran the opportunity 
to reschedule a VA examination, but he failed to respond.

A review of the record does not indicate that the July 2006 
VA examination notification letter, which informed the 
veteran of the date of his examination, was returned as 
undeliverable by the U.S. Postal Service.  The July 2006 VA 
examination notification letter also explained the crucial 
importance of the veteran's attendance at his scheduled 
examination.  Neither the veteran nor his service 
representative has offered any good cause for his failure to 
report for VA examination in August 2006.    

Under 38 C.F.R. § 3.655, when a veteran fails to report 
without good cause for a VA examination, and the claim is one 
for an increase in rating, the claim must be denied as a 
matter of law.  In this case, the veteran was afforded an 
opportunity to present for VA psychiatric examination in 
August 2006, and he was notified properly of the date, time, 
and location of where the examination was to take place.  The 
veteran failed to report as requested and has offered no good 
cause for his failure to report.  Thus, the Board must deny 
the claim for a disability rating greater than 50 percent for 
PTSD as a matter of law.  See Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).


ORDER

Entitlement to a disability rating greater than 50 percent 
for PTSD is denied.  



____________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


